DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argues in substance that combination of Li and Nam fails to disclose “a first UE that wants to access the first service only need receive the first initial access information in the first subband for that service…”
In response to argument, Examiner respectfully disagree.  Newly cited reference Kim discloses a UE operating in a particular subband does not need to decode information in another subband [0153-0161]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9, 11-14, 19-21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (USPN 2017/0079059) in view of Kim et al (2015/0341803).

 	Regarding claim 11, Li discloses
	an apparatus comprising at least one transmitter configured to: (Base station comprising transmit circuitry to transmit (e.g. FIG. 12 #1230) [0140-0149]
	in a first sub-band predefined for a first service, transmit first information for a first service associated with the first service slice (transmit in first sub-band predefined for a particular service slice, e.g. MBB, comprising control signaling (FIG. 10 #1012,1020,1010) and data and user plane data (FIG. 17 #1606) [0069, 0080-0086, 0100, 0141, 0148, 0192-0193], FIGs. 1, 10, 12)
 	in a second sub-band predefined for a second service, transmit second information for a second service associated with the second service, the second sub-band being different from the first sub-band (transmit in another sub-band predefined for a particular service slice, e.g. health care/wearable devices, comprising control signaling (FIG. 10 #1012,1020,1010) [0141, 0148, 0192-0193], FIGs. 1, 10, 12)
	Li does not expressly disclose transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth

	Kim discloses transmit first initial access information in the first subband; the first subband within a carrier bandwidth (first initial access information transmitted first subband of carrier bandwidth [0113-0115, 0120, 0159], FIGs. 8, 9 
 	transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth (second initial access information transmitted in second subband of same carrier bandwidth [0113-0115, 0120, 0159], FIGs. 8, 9
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth” as taught by Kim into Li’s system with the motivation to provide services to UEs in particular subbands to avoid interference and to change subband when interference arises (Kim, paragraph [0113-0115, 0120, 0150-0152], FIGs. 8, 9)

 	Regarding claim 12, Li discloses single transmitter performs transmissions (FIG. 10 #1012,1020,1010) [0141, 0148, 0192-0193], FIGs. 10, 12



 	Regarding claims 14, Li teaches a slice can be in active state and PRACH location can be broadcast to UEs in SIBs to enable the UEs to perform random access [0101, 0124]
	Kim discloses PSS/SSS and PBCH transmitted in each separate subband [0113-0115, 0120]

	Regarding claim 19, Kim discloses first and second initial access information include random access channel [0114, 0115, 0120], FIGs. 8, 9

Regarding claims 20, Li discloses different subcarrier spacing utilized [0116-0118], FIGs. 5, 6

 	Regarding claim 21, Li discloses first and second logical resources/slices are sub-band logical partitions [0054, 0080-0086], FIGs. 3-4 

	Regarding claim 24, Li discloses first sub-band predefined for a particular service slice, e.g. MBB, comprising control signaling (FIG. 10 #1012,1020,1010) and data and user plane data (FIG. 17 #1606) [0069, 0080-0086, 0100, 0141, 0148, 0192-0193], FIGs. 1, 10, 12)
	second sub-band predefined for a particular service slice, e.g. health care/wearable devices, comprising control signaling (FIG. 10 #1012,1020,1010) [0141, 0148, 0192-0193], FIGs. 1, 10, 12)

Claims 1, 2, 7-9, 23 are rejected based on similar ground(s) provided in rejection of claims 11, 14, 19-21, 24 respectively.

Claims 6, 18, 10, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim et al (2015/0341803) and in further view of Nam et al (WO 2017/123045 A1).

	Regarding claims 6, 18, Li discloses ACK/NACK feedback provided in a particular slice associated with a service [0291],
	Combined system of Li and Kim does not expressly disclose first initial access information includes a first ack/nack channel and second initial access information includes a second ack/nack channel
	Nam discloses first and second initial access information includes ack/nack channel [0140-0143, 0166]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “first initial access information; second initial access information” as taught by Nam into Li’s system with the motivation to provide low latency and other services to UEs and able to perform retransmission using ack/nack channel per slice (Nam, paragraph [0113-0114, 0140-0143, 0166], FIGs. 6-8)

 	Regarding claims 10, 22, Li discloses each slice contains identification [0087, 0096-0098, 0122].  Combined system of Li and Kim does not expressly disclose use of a first hypercell ID and second hypercell ID
	Nam discloses each slice contains identification information of cell such as hyper cell [0137-0139, 0108]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a first hypercell ID and second hypercell ID” as taught by 

Allowable Subject Matter
Claims 3-5, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Amirijoo et al (USPN 2010/0210255) 	FIGs. 4A-5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/THAI NGUYEN/Primary Examiner, Art Unit 2469